DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is  acknowledged of amendment and remarks filed on  8/23/21. Claims 2-3, 9, 11 and 15 are cancelled and claims 35-40 are added as per applicant’s amendment dated 8/23/21. Claims 1, 4-8, 10, 12-14 and 16-40 are pending in the application. 
Status of claims
Claims 1, 4-8, 10, 12-14 and 16-40 are pending in the application.
Claims 2-3, 9, 11 and 15 are cancelled.
Claims 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.
Claims 17, 21 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.
	Claims 1, 4-8, 10, 12-14 and 16, 18-20, 22-24 and 35-40 are examined in the application and the generic claim is examined to the extent that it reads on “3-aminopropyltriethoxysilane (APTES) drawn to “silane compound”; “stearamidopropyl dimethylamine” drawn to “cationic surfactant”; “Bis(C13-15 alkoxy) PG-amodimethicone” drawn to “silicone compound “ and composition is “single phase” wherein all the ingredients are in one phase.
Claim 11 is canceled and incorporated into claim 1, therefore the following new ground of rejection is necessitated by the amendment. 
Due to an inadvertent typographical error, the document cited was US 2012/01259124 instead of US2013/0125914 (‘914). However, the body of the rejection stated conditioning compositions. This inadvertent typographical error is regretted. Additionally, applicant’s representative did not call the examiner to request clarification regarding the document and body of the rejection noting discrepancy after receiving the office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4-8, 10, 12-14 and 16, 18-20 and 22-24 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0151157 (‘157) and US 2015/0320656 (‘656) and US 2012/0093754 (‘754)  and US 2013/0125914 (‘914).
US ‘157 teaches clear voluminizing shampoo and under table 2 exemplifies:

    PNG
    media_image1.png
    439
    449
    media_image1.png
    Greyscale


The above example teaches fatty alcohol which is mixture if cetyl alcohol and stearyl alcohol ( claims 1, 13-14 and 24) and the amount is 2% and this is within from about 1 to about 15% of claim 15 and it also teaches claimed species drawn to silane compound which is aminopropyl triethoxy silane (APTES) drawn to claim 1 and the amount is 0.5% and this is 
The difference between US ‘157 and instant application is US ‘157 under table 4 exemplifies rinse out conditioner but does not teach the amount for stearamidopropyl dimethyl amine claimed under ingredient d)  and US ‘157 does not teach claimed silica silylate drawn to hydrophobic silica aerogel particles and claimed first and second acid and second organic acid. 
US ‘914 teaches conditioning compositions and at ¶ [0288] under formulation C1 teaches the amount of stearamidopropyl dimethyl amine and this is 1% and this is within “ from about 0.1 to about 15 %” of claim 1.
US ‘656 teaches cosmetic compositions of hydrophobic silica aerogel particles  and teaches under abstract a hair treatment method  to delay or even prevent regreasing of the hair and/or scalp. US ‘656 at ¶ [0062] teaches the compositions are useful in the field of hair care and the hair care compositions are preferably shampoo, hair conditioners and under example 1 exemplifies:

    PNG
    media_image2.png
    206
    476
    media_image2.png
    Greyscale

 Silica silylate is drawn to hydrophobic silica aerogel particles (claims 1, 4 and 24) and the amount is 0.5 % and is within from about  0.01 to about 1 % of claim 5. The amount of APTES in the first reference is 0.5 % and the amount of silica silylate is 0.5% in the second reference and the ratio of both these ingredients is 1 and this is within the ratio range of “from about 9 to about 0.1”.
US ‘754 teaches conditioning compositions for keratinic fibers especially hair (abstract) and exemplifies under example 1:

 
    PNG
    media_image3.png
    178
    355
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    340
    377
    media_image4.png
    Greyscale

The above example has “Bis(C13-15 alkoxy) PG-amodimethicone” drawn to “silicone compound of claims 16, 18-19 and 24 and the amount is 0.75% and this is within “from about 0.15 to about 3% “ of claim 24 for the above silicone compound. US ‘754 teaches adding cationic surfactants at ¶ [0027] drawn to claim 20 and see examples 5-7 and 10-12 which exemplifies “Bis(C13-15 alkoxy) PG-amodimethicone” and fatty alcohol and cationic surfactant and acid in order to adjust the pH of the acid and the acid is citric acid of claim 8. 

US ‘754 exemplifies under example 2  and 5-7 “Bis(C13-15 alkoxy) PG-amodimethicone” drawn to “silicone compound of claims 16, 18-19 and 24 and the amount is 0.75% and this is within “from about 0.15 to about 3% “ of claim 24 for the above silicone compound. US ‘754 teaches adding cationic surfactants at ¶ [0027] drawn to claim 20 and see examples 5-7 and 10-12 which exemplifies “Bis(C13-15 alkoxy) PG-amodimethicone” and fatty alcohol and cationic surfactant and acid in order to adjust the pH of the acid and the acid is citric acid of claim 8. These examples are free of acrylate polymers and cellulose polymers.

 US ‘754 at ¶¶ [0082-0083] teaches:

    PNG
    media_image5.png
    62
    378
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    318
    370
    media_image6.png
    Greyscale


	The above paragraphs teaches the pH is preferably 3-6 (claims 12 and 24) and also teaches  acid and mixtures of acids and this includes claimed tartaric acid, lactic acid (claims 12 and 24)  and also citric acid, malic acid,  maleic acid, oxalic acid, succinic acid  (claims 7-8).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US ‘157 exemplified in table 2 and add stearamidopropyl dimethyl amine which is exemplified in table 4  and use the amount taught by US ‘914 and add the ingredients of example 1 of US ‘656 and add the ingredients exemplified in  in any of the examples1 or  5-7 or 10-12 of US ‘656 and have two acids instead of one acid for adjusting the pH and use tartaric acid and lactic acid instead of citric acid as all these organic acids are functional equivalents taught by US ‘656 and add the ingredients exemplified in US ‘754 with the reasonable expectation of success that the modified compositions not only condition the hair but impart lasting volume, reduce regreasing of hair due to the presence of silica silylate along with acrylic thickening polymer added  to the compositions provides the hair improving smoothness, shine, elasticity and body to the hair. This is a prima facie case of obviousness. 
Response to Arguments
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive.
Applicants argue that contrary to examiners assertion, the document US 2012/01259124 does not teach conditioning compositions but describes gravure printing.
In response, applicants are correct, however the reference is US 2013/01259124 drawn to conditioning compositions and the body of the rejection stated that it is to conditioning compositions. Note that all the digits are identical except for the year. 
Applicants argue that the rejection is seeks to derive what is claimed by combining the inventive conditioner compostion drawn to formula F of US ‘157 with comparative compositions drawn to formulation H of US ‘157 and one of ordinary skill in the art would not look to combine a comparative compostion with an inventive compostion of US ‘157 because the comparative compostion is inferior to inventive compostion.
In response to the above argument, the use of US ‘157 as a reference is not limited to what the patentees describe as their own invention or to the problem with which they are concerned but relevant for all they contain in US ‘157, which is inventive composition and also to the comparative compostion (emphasis added). In re Heck  216, USPQ1038,1039. 

Applicant’s attention is also drawn to US 2013/01259124 which teaches conditioning compositions and ¶ [0288] exemplifies stearamidopropyl dimethylamine , which is also cationic surfactants. 
 Therefore one of ordinary skill in the  hair care art  would certainly be motivated to modify the composition of US ‘157 exemplified in table 2 and add stearamidopropyl dimethyl amine which is exemplified in table 4  and use the amount taught by US ‘914 and add the ingredients of example 1 of US ‘656 and add the ingredients exemplified in  in any of the examples1 or  5-7 or 10-12 of US 656 and have two acids instead of one acid for adjusting the pH and use tartaric acid and lactic acid instead of citric acid as all these organic acids are functional equivalents taught by US ‘656 and add the ingredients exemplified in US ‘754 with the reasonable expectation of success that the modified compositions not only condition the hair but impart lasting volume, reduce regreasing of hair due to the presence of silica silylate along with acrylic thickening polymer added  to the compositions provides the hair improving smoothness, shine, elasticity and body to the hair. This is a prima facie case of obviousness. 
Applicants argue that the rejection should be withdrawn with respect to the new claims. In response, examiner did not apply any art and see below for the new ground of rejection.
The following new ground of rejection is necessitated by the amendment.

Claims  35-40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0151157 (‘157) and US 2015/0320656 (‘656) and US 2012/0093754 13/0125914 (‘914)  as applied to claims 1, 4-8, 10, 12-14 and 16, 18-20 and 22-24 above, and further in view of US 2017/0281522 (‘522) and US 2017/0135943 (‘943),
 The publication date of US ‘522 (10/5/2017) is before the effective filing date of instant application which is 12/11/18.
US ‘157 exemplifies APTEs with cellulose polymer (free from acrylic polymers) and does not exemplify APTES free from polymers.
US ‘522 teaches hair care compositions comprising cationic compounds and, starch and silane compounds and at paragraph [0006] teaches rinse-off compositions that provide voluminizing properties and the effects is long-lasting and the effect remain even after repeated washings  and the disclosure also relates to hair conditioning compositions. US ‘522 exemplifies compositions with APTES free from  acrylate polymers and cellulose polymers (claims 35-40).
US ‘656 exemplifies silica silylate along with acrylic polymers.
US ‘943 teaches gel-like hair setting agent  for temporary shaping of hair and under example 1 exemplifies silica silylate without acrylic polymers and cellulose polymers (claims 35-40) and teaches at ¶¶[0034-0035] hydrophobic silicon dioxide under the names Aerosil® R812S and the amount is 1-10%. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US ‘157  by preparing compositions without cellulose polymers exemplified  in US ‘522 and add stearamidopropyl dimethyl amine which is exemplified in table 4  and use the amount taught by US ‘914 and add the ingredients of and add the ingredients exemplified in  example  of US ‘943 drawn to silica silylate without acrylate polymers and have two acids instead of one acid for adjusting the pH and use tartaric acid and lactic acid instead of citric acid as all these organic acids are functional equivalents taught by US ‘656 and add the ingredients exemplified in example 2 of  US ‘754 without cellulose polymers with the reasonable expectation of success that the modified compositions not only condition the hair but impart lasting volume and the modified compositions can be used for temporary shaping of hair. This is a prima facie case of obviousness. 
Lastly applicants point out to results in the specification.
In response, the showing in the specification is not commensurate with the scope of claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619